Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 4/1/2021. 
Claims 1-19 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 4/1/2021 are noted.  
Claim Interpretation 
The claims recite “vibrating the enemy character.” See e.g., Claim 1. In the gaming arts, “vibrating” is typically construed as force-feedback that a user perceives. However, per the specifications, Applicant’s intended meaning of “vibrating” is to move the character from one place to another versus delivering feedback to the user in the form of vibrations. Therefore, Examiner has interpreted “vibrating” as used in the claims as requiring movement of a character versus a vibrational feedback to the user. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 6-8, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomoto (US 20200086216) in view of “Street Fighter 30th anniversary collection launch trailer – Nintendo Switch” https://www.youtube.com/watch?v=mqfqMeJHB_A  
Regarding Claims 1, 19: Shimomoto discloses a game processing method (Abstract), executed by an information processing device, (Fig 2),  comprising: moving an ally character on a field in accordance with a player's operation, (Fig 54, ¶¶ 818-821,  friend or sub character assists as an ally to “backup” {Fig. 54 (2)} player character against an attacking enemy character), executing a fight with an enemy character on the field in accordance with the player's operation when the ally character encounters the enemy character, (Id.). 
Shimomoto discloses the invention substantially but does not make explicit, adding a second motion for vibrating the enemy character to a first motion being executed by the enemy character, when an attack of the ally character hits the enemy character. As explained above, the claimed vibration construed in light of the Specifications, is unlike the “force-feedback” type of “vibration” commonly used in the art. That is, the Specifications require movement of a character to satisfy “vibration.” In a 
Regarding Claim 2: Shimamoto in view of Street Fighter teaches wherein the adding the second motion comprises adding the second motion so that the enemy character vibrates in a direction corresponding to a direction of being hit by the attack of the ally character, (Street fighter, enemy moves in the direction of the hit.) 
Regarding Claims 3, 7: Shimamoto in view of Street Fighter teaches stopping a movement of the ally character in a direction parallel to the field regardless of the player's operation when the attack of the ally character hits the enemy character, (Street Fighter, game scene stops movement of a character in a direction parallel to the field upon attack.) 
Regarding Claims 4, 8: Shimamoto in view of Street Fighter teaches determining whether the attack of the ally character having hit the enemy character is a short-range attack or a long-range attack, wherein the stopping the movement comprises stopping the movement of the ally character when the attack is determined as the short-range attack, (Street Fighter, punch is a short-range attack whereas a flying kick is a long-range attack.) 
Regarding Claims 6, 11-15: Shimamoto in view of Street Fighter teaches adding the second motion has a different range based on a kind of the enemy character hit by the attack of the ally character, (Street Fighter shows different ranges of motions based on different characters that are struck.) 

	Allowable Subject Matter
Claims 5, 9, 10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Shimamoto in view of Street Fighter fails to disclose, suggest or render obvious, in combination with the other claimed limitations, the third motion including the stopping movement cancelling a stop movement of the ally character when the third motion ends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715